Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The RCE filed on February 14, 2022 has been received and made of record. In response to Final Office Action mailed on November 23, 2021, and Advisory Action on January 27, 2022, claims 1, 6, 12, 15, 16, and 18-20 of which claims 1, 12 and 19 are independent claims. Applicants maintained dependent claims 2-5, 7-11, 13, 14, and 17. NO claim has been added as new claim or cancelled after the Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks" filed on January 18, 2022 with respect to independent claims 1, and 19 have been considered
but are moot in view of new ground of rejection as necessitated by applicants’ amendment.


4.	Applicants’ arguments with respect to the drawing objection have been considered and acceptable to the office. Therefore, the drawing objection is withdrawn.
(matching or covering) and properties(high refractive index) of optical matching layer are not anywhere described in the specification. In Para-26 of the Specification, it is disclosed as “The optical matching layer 130 is disposed on the substrate 110 and covers the shielding layer 120, so as to provide a flat upper surface”. Therefore, the examiner interprets “matching layer” not as a layer having particular property but as a normal/regular layer, even as a substrate as well.

Claim Objections

6.	Claims 17, 19, and 20 are objected to because of the following informalities: without giving “optical matching” between two layers, optical matching layer does not give weight to the claim.  Matching should be between layers. Optical matching of matching layer should be mentioned with respect to another layer. Either matching optical properties between matching layer and substrate or between “matching layer” and touch electrode. Claim limitations, “an optical matching layer between the substrate and 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 1, 2, 7, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al.(US 2016/0162072 A1) (herein after XIE) in view of WON et al.(US 2018/0323240 A1)(herein after WON).
Regarding claim 1, XIE teaches a touch panel(touch panel, Para-1), comprising:
 
a substrate(substrate 100, figs.2&4, Para-48);

a first sensing electrode layer(first sensing layer 10, first sensing lines 12, figs.1-4 and related text) disposed on and over the substrate(substrate 100) and comprising a plurality of (first transparent electrodes 1 separated from each other(fig.2&3); and
a second sensing electrode layer(second sensing layer 11, figs.1-4, and related text) disposed on and over the substrate (substrate 100) (claim does not recite that second electrode layer disposed directly on and over the substrate) and disposed over the first sensing electrode layer(first sensing layer 10), wherein: 

the second sensing electrode layer(4, 3, 4, fig.3; also 11, fig.2) is laterally disposed between a first first-axis conductive unit(1, fig.2) (on the left side of 3) of the first-axis conductive units and a second first-axis conductive unit (1, fig.2) (on the right side of 3) of the first-axis conductive units(claim does not define that second sensing electrode and first sensing electrode directly on the same level of the substrate),

the second sensing electrode layer(second sensing layer 11) comprises a plurality of second-axis conductive units(second transparent electrodes 3, figs.1&3) separated from each other (figs.2&3) and crossing the first-axis conductive units(first transparent electrodes 1, figs.1-2).

Nevertheless, XIE is not found to teach expressly the touch panel, wherein each of the second-axis conductive units comprises: two first conductive layers; and a second 

However, WON teaches a touch sensitive display device, comprising:
 
a first sensing electrode(first touch electrode 152e or second touch electrode 154e, figs.2-3, Para-59); and 

a second sensing electrode(second touch electrode 154e or first touch electrode 152e, figs.2-3, Para-59),

wherein each of the second-axis conductive units comprises:

two first conductive layers(ITO/Ag/ITO, Para-59); and
a second conductive layer(Ag layer) laminated between the two first conductive layers(ITO layers; ITO/Ag/ITO, Para-59), wherein a resistances of each of the two first conductive layers(ITO layers)(ITO has resistivity ~10-4 ohm-cm) is greater than a resistance of the second conductive layer(Ag layer) (Ag has resistivity ~1.6x10-6 ohm-cm)(resistivity of ITO and Silver Ag shown above is well-known in the art, the element which has higher resistivity has higher resistance than the resistance of the element having lower resistivity of same length and area of  the conductor).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified XIE with the teaching of WON to include the feature in order to provide a display device and a method of manufacturing the same for achieving a simplified manufacturing process and reduced costs.

Regarding claim 2, XIE as modified by WON teaches the touch panel of claim 1, further comprising:

a first insulating layer(insulating layer 200, figs.2&3, XIE) covering the first-axis conductive units(first transparent electrodes 1, figs.2&3, XIE) to electrically isolate the first-axis conductive units from the second-axis conductive units (second transparent electrodes 3); and

a second insulating layer(touch protective layer 190) covering the second-axis conductive units(152/154, fig. 3, WON).

Regarding claim 7, XIE as modified by WON teaches the touch panel of claim 1, wherein a material of the two first conductive layers comprises Indium Tin Oxide(ITO)(Para-47, XIE; ITO/Ag/ITO, Para-59, WON).

claim 8, XIE as modified by WON teaches the touch panel of claim 1, wherein a material of the second conductive layer comprises silver(ITO/Ag/ITO, Para-59, WON).

Regarding claim 15, XIE as modified by WON teaches the touch panel of claim 1, further comprising a first insulating layer (insulating layer 200, XIE) in contact with a top(as seen from fig.3, insulating layer 200 is in contact with the top surface of first transparent electrodes 1) surface of an uppermost one of the two first conductive layers(ITO/Ag/ITO, Para-59, WON). 

Regarding claim 16, XIE as modified by WON teaches the touch panel of claim 15, further comprising a protective layer (touch protective layer 190, fig.3, WON) in direct contact with a top surface of the first insulating layer(touch insulation layer 156, fig.3) (for motivation, see the rejection of claim 1).

Regarding claim 17, XIE as modified by WON teaches the touch panel of claim 1, further comprising an optical matching layer (insulating layer 22, fig.8, XIE) between the substrate(substrate 100) and the first sensing electrode layer(first transparent electrodes 1, fig.8, XIE).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.(US 2017/0097708 A1)(herein after Jin) in view of WON et al.(US 2018/0323240 A1)(herein after WON).

Regarding claim 19, Jin teaches a touch panel(touch screen, Para-2), comprising:
 
an optical matching layer(substrate 1, fig.3, Para-34)(as the claim does not define optical matching layer or its functionality or property, examiner interprets substrate 1 as an optical matching layer);

a first sensing electrode layer(first electrode 2, figs.2-3, Para-34) directly contacting a top surface of the optical matching layer(substrate 1) and comprising a plurality of first-axis conductive units(Para-36) separated from each other (fig.2, Para-36); and

a second sensing electrode layer(second electrode 4, figs.2-3, Para-35) directly contacting a top surface of the optical matching layer(substrate 1) and comprising a plurality of second-axis conductive units(second electrode 4, Para-36) separated from each other(Para-36) and crossing the first-axis conductive units(fig.2).

Nevertheless, Jin is not found to teach expressly the touch panel, wherein each of the second-axis conductive units comprises: two first conductive layers; and a second 

However, WON teaches a touch sensitive display device, comprising:

 an optical matching layer(layer 146, fig.3, Para-37);

a first sensing electrode(first touch electrode 152e or second touch electrode 154e, figs.2-3, Para-59); and 

a second sensing electrode(second touch electrode 154e or first touch electrode 152e, figs.2-3, Para-59),

wherein each of the second-axis conductive units comprises:

two first conductive layers(ITO/Ag/ITO, Para-59); and

a second conductive layer(Ag layer) laminated between the two first conductive layers(ITO layers; ITO/Ag/ITO, Para-59), wherein a resistances of each of the two first conductive layers(ITO layers)(ITO has resistivity ~10-4 ohm-cm) is greater than a resistance of the second conductive layer(Ag layer) (Ag has resistivity ~1.6x10-6 ohm-cm)(resistivity of ITO and Silver Ag shown above is well-known in the art, the element having higher resistivity has higher resistance than the resistance of element having lower resistivity of same length and area of  the conductor).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Jin with the teaching of WON to include the feature in order to provide a display device and a method of manufacturing the same for achieving a simplified manufacturing process and reduced costs.

Regarding claim 20, Jin as modified by WON teaches the touch panel of claim 19, further comprising a first insulating layer(first protection layer 3, fig.3, Jin) directly contacting the top surface of the optical matching layer(substrate 1, fig.3, Jin) and covering the second-axis conductive units (second electrode 4, figs.2-3)(covers from the bottom side of the second electrode 4).

12.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al.(US 2016/0162072 A1) in view of WON et al.(US 2018/0323240 A1)(herein after WON) and further in view YANG(US 2014/0300831 A1).

Regarding claim 3, XIE as modified by WON is not found teach expressly the touch panel of claim 2, wherein the second insulating layer comprises a high refractive index material.

However, YANG teaches a transparent capacitive touch panel, wherein the second insulating layer(protective insulative layer 6, figs.1,3&4) comprises a high refractive index material(Para-13, 23)(the refractive index value 1.8 of respective insulative material described in Para-13 and 23 regarded as high refractive index).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified XIE further with the teaching of YANG to include the feature in order to provide a transparent capacitive touch panel, which has a thicker insulative layer to increase insulation ability and to avoid deformation.

Regarding claim 4, XIE as modified by WON and YANG teaches the touch panel of claim 3, wherein the high refractive index material is a liquid sol-gel or a liquid high refractive index optical coating(liquid insulative bond, Para-13, YANG).

Regarding claim 5, XIE as modified by WON and YANG teaches the touch panel of claim 3, wherein a refractive index of the high refractive index material is substantially in a range from 1.6 to 1.8(Para-23, YANG).

claim 6, [XIE as modified by WON and] YANG teaches the touch panel of claim 2, wherein the second insulating layer(insulative layer 6, figs.1,3-5) covers and directly contacts a surface of the second conductive layer exposed by the two first conductive layers(figs.1&3-5, Para-24, YANG)(for motivation, see the rejection of claim 3).

13.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al.(US 2016/0162072 A1) in view of WON et al.(US 2018/0323240 A1) and further in view of Wu(10.1039/C7RA1 3550E RSC Adv., 2018, 8, 11862-11870).

Regarding claim 9, XIE as modified by WON is not found to teach expressly the touch panel of claim 8, wherein a thickness of the second conductive layer is substantially in a range from 5nm to 15nm.

However, Wu teaches highly flexible touch screen panel fabricated with silver inserted transparent ITO triple-layer structures, wherein a thickness of the second conductive layer is substantially in a range from 5 nm to 15 nm(2.1 fabrication of the ITO/Ag/ITO triple-layer structures; also fig.8 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified XIE further with the teaching of Wu to include the feature in order to have an optimized flexible a-ITO/Ag/c-ITO triple-layer structure which has low sheet resistance, high optical transmittance, and low surface roughness.

Regarding claim 10, XIE as modified by WON and Wu teaches the touch panel of claim 9, wherein thicknesses of the two first conductive layers at opposite sides of the second conductive layer are substantially in a range from 30nm to 50nm(fig.8, Wu)(Wu discloses the claimed invention except for thickness range of the first two conductive layers. It would have been obvious to one having ordinary skill in the art, before the effective filing date of application, to make thickness ranges 21nm-24.7nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para-2, 37, applicants have not disclosed any criticality for the claimed limitations).

Regarding claim 11, XIE as modified by WON and Wu teaches the touch panel of claim 10, wherein the second conductive layer and the two first conductive layers form a multilayer (both WON and Wu teaches triple layer conductors), and a sheet resistance of the multilayer conductive layer is substantially in a range from 6.76 ohm/sq to 9.6 ohm/sq(6.4 ohm/square, conclusion, Wu)(same arguments in claim 10 mentioned above applied to this claim also).

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over XIE et al.(US 2016/0162072 A1) in view of WON et al.(US 2018/0 323240 A1) and further in view of WONG(US 2014/0035860 A1).

Regarding claim 14, XIE as modified by WON is not found to teach expressly the touch panel of claim 1, wherein the touch panel is a one glass solution(OGS) touch module. 

However, WONG teaches a capacitive touch panel structure, wherein the touch panel is a one glass solution(OGS) touch module(Para-3).  

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified XIE further with the teaching of WONG to include the feature in order to reduce the total thickness of a touch sensing display panel.

Allowable Subject Matter

15.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	The following is a statement of reasons for the indication of allowable subject matter: 
 
Claim 18: None of the cited prior arts, on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest applicants’ claim invention, “the touch panel or claim 17, wherein the optical matching layer is in direct contact with a bottom surface of the first sensing electrode layer and a bottom surface of the second sensing electrode layer”.

17.	Claims 12 and 13 are allowed.

18.	The following is an examiner’s statement of reasons for allowance: 

Claim 12: None of the cited prior arts, on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest applicants’ claim invention, “-----: forming an optical matching layer on a substrate; forming a first the substrate over the optical matching layer, ------; the second sensing electrode layer directly contacts the optical matching layer,” with all other limitations cited in claim 12.

Claim 13 is allowed because of its dependency on the allowed base claim.
Examiner Note
19. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692